Citation Nr: 1402937	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-45 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for claimed bilateral hearing loss disability.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to service connection for claimed left ankle disability, to include as secondary to service-connected right ankle and back disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to January 1999. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a March 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of service connection for bilateral hearing loss disability and service connection for right ankle disability are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not to have been caused by the Veteran's exposure to hazardous noise levels in connection with his duties during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.



Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Merits of the Claim

The Veteran asserts that his current tinnitus had its onset during service and was caused by his exposure to assault weapons and tanks.  The Veteran's DD Form 214 indicated that his duty assignments included Antitank Assault man, Infantry Unit Leader, and Recruiter.  His separation examination was negative for any complaints, treatment, or diagnoses related to the Veteran's ears.

The Veteran was afforded an April 2009 VA examination and reported being exposed to loud noise in service.  He indicated that the tinnitus was intermittent since service.  The examiner stated that the etiology of the tinnitus was unknown.

In a March 2013 statement, the Veteran's private physician stated that the Veteran's in-service noise exposure resulted in tinnitus and possible hearing loss.

The Veteran has consistently reported the onset of tinnitus during service, as would be consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154.

Hence, based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not is due to harmful noise exposure incident to duties during his period of active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.



REMAND

Regarding the claims of service connection for bilateral hearing loss and right ankle disabilities, the Board finds that additional development is necessary before a decision can be made on the merits.

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran asserts that he incurred hearing loss in service.  The Board recognizes that an April 2009 VA audiological examination did not result in findings indicating hearing loss under 38 C.F.R. § 3.385.  However, at the March 2013 Board hearing, the Veteran indicated that his hearing was worse than reported. 

Accordingly, a new VA examination to determine the nature and severity of the claimed bilateral hearing loss disability is warranted. 

Additionally, the Veteran has not been afforded a VA examination pertaining to his claimed left ankle disability.  The Veteran asserts that his left ankle disability had its onset during service.  A May 2002 private treatment note indicated sprained left ankle with note of a previous injury.  Then, a March 2013 private physician indicated that X-ray studies confirm left ankle fracture.

In light of the above, the evidence that the Veteran's current symptomatology may be related to his military service indicates satisfies the low threshold for obtaining an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Further in a June 2012 rating decision, the RO granted service-connection for right ankle and back disabilities, so that a medical opinion as to whether the Veteran's left ankle disability has been aggravated by now-service-connected right ankle or back disabilities is essential for the purpose of adjudication of his appeal. See 38 C.F.R. § 3.310 (disabilities that are proximately due to, or aggravated by, service-connected disability).

Finally, the RO must seek to obtain any additional records of treatment relevant to the Veteran's claims.  See 38 U.S.C.A. § 5013A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to request that he provide the names and addresses of all health care providers who have provided treatment for his bilateral hearing loss and left ankle disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of any outstanding records and associate them with the claims file.

The RO should request that the Veteran provide a signed authorization to enable it to obtain all outstanding pertinent medical treatment records from any identified non-VA treatment providers.

A specific request should also be made for any outstanding VA medical records.

The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO.

2.  The RO should take all indicated action to have the Veteran scheduled for a scheduled for a VA audiological examination to determine the nature and extent of his claimed bilateral hearing loss disability.  Any and all 
studies, tests and evaluations deemed necessary by the examiner should be performed (including audiological testing), and the results reported in detail.  The examiner should review the claims folder and note such review in the examination report.  The examiner should elicit a complete history from the Veteran.

Following a review of the Veteran's entire record, including the service treatment records, the examiner should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran has a bilateral hearing loss disability that is due to his period of active service?

(b) Is it at least as likely as not (50 percent probability or more) that the claimed hearing loss disability was caused or aggravated by the service-connected tinnitus?

A complete rationale for any opinion expressed must be provided.

3.  The RO should take all indicated action to have the Veteran scheduled for a VA examination with an appropriate clinician to determine whether the Veteran's left ankle disability began during active service, was manifested as arthritis within one year after discharge from active service, or is caused or aggravated by the service-connected right ankle or back disability.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, and the results reported in detail.  The examiner should review the claims folder and note such review in the examination report.  The examiner should elicit a complete history from the Veteran.

Following a review of the Veteran's entire record, including the service treatment records, the examiner should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran has a left ankle disability that began during active service or is related to any incident of active service?

(b) The examiner must provide an opinion as to whether the Veteran had arthritis of the left ankle within one year after discharge from active service.

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left ankle disability is caused or aggravated (a chronic worsening of the underlying condition) by the service-connected back or right ankle disabilities? 

A complete rationale for any opinion expressed must be provided.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Stephen L. Wilkins
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


